Order entered January 10, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00225-CR

                                  ROSS BRANTLEY, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F-1300014-V

                                             ORDER
       We GRANT the State’s motion to accept brief tendered and ORDER the brief received

January 8, 2014 filed as of the date of this order.


                                                        /s/   DOUGLAS S. LANG
                                                              PRESIDING JUSTICE